Citation Nr: 0014971	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-07 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for the residuals of a left 
hip injury.

Entitlement to service connection for the residuals of a left 
knee injury.

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1955.

This appeal arises from a January 1998 rating decision which 
denied service connection for left hip and knee disabilities 
as well as the veteran's request to reopen his claim for 
service connection for the residuals of a head injury.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  No competent evidence has been submitted to demonstrate 
that the veteran currently has a left hip disability and left 
knee disability which are related to the veteran's period of 
active military service.

3.  In an unappealed rating decision dated in March 1961, the 
veteran's claim for entitlement to service connection for the 
residuals of a head injury was denied.

4.  The evidence received since the March 1961 rating 
decision is not relevant or probative to the question of 
whether the veteran has the residuals of a head injury which 
is related to service and is not the result is his own 
willful misconduct.


CONCLUSIONS OF LAW

1.  Well-grounded claims of entitlement to service connection 
for a left hip disability and left knee disability have not 
been presented.  38 U.S.C.A. § 5107 (West 1991).

2.  The evidence received since the March 1961 rating 
decision is not new and material; the March 1961 decision 
denying service connection for the residuals of a head injury 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases).  

However, a person claiming Department of Veterans Affairs 
(VA) benefits must meet the initial burden of submitting 
evidence "sufficient to justify a belief in a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
A claim that is well grounded is plausible, meritorious on 
its own, or capable of substantiation.  Murphy, 1 Vet. 
App. at 81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  
For purposes of determining whether a claim is well grounded, 
the Board presumes the truthfulness of the supporting 
evidence.  Arms v. West, 12 Vet. App. 188, 193 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Here, the veteran asserts that both of the alleged disorders 
were incurred in service.  In determining whether the claims 
are well grounded, the Board accepts the veteran's assertions 
as true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  

Service medical records reflect that on examination in May 
1952 for entry into service the veteran's lower extremities 
were found to be normal.  Service clinical records show that 
the veteran was seen in March 1954 for a complaint of right 
knee swelling for the past six weeks.  It was noted that 
there was no history of right knee injury.  The service 
clinical records do not include any specific references to 
treatment for left hip or left knee injuries.  On examination 
in May 1955 for separation from service the veteran's lower 
extremities were again found to be normal.

A February 1961 report of accidental injury completed by the 
veteran did not refer to a left lower extremity injury in 
service.  In an August 1997 report of accidental injury 
completed by the veteran he indicated that had he had 
sustained facial injuries, including a bloody nose, in a 1954 
truck accident and that when he saw a physician four to six 
week later about his knees he was asked about his bloodshot 
eyes and was hospitalized for treatment of broken bones below 
the left eye.

A completed National Archives and Records Administration 
form, with two pictures, was received from the veteran in 
November 1997.  The veteran indicated that he had sustained 
injury to his head, face, hip and knee in a 1954 truck 
accident and that he was treated six weeks thereafter for a 
left eye and facial injury.  A search for medical records was 
reported in January 1998 to be unsuccessful.

James Kuusisto, M.D., in a February 1998 note, did not refer 
to a left hip or left knee disability.  Statements from a 
service associate and the veteran's spouse were received in 
April 1998.  The service associate reported that the veteran 
had been in a truck accident in 1954 and that he complained 
about the injuries thereafter.  The veteran's spouse also 
noted that the veteran was in an accident in 1954 and related 
that the veteran currently experienced a numbness in his hip 
which got worse with age.

The veteran is claiming entitlement to service connection for 
the residuals of left hip and left knee injuries.  
Considering the evidence of record in this case, the Board of 
Veterans' Appeals (Board) finds that these claims for service 
connection are not well grounded.  In this case the veteran 
maintains that the injuries were sustained in a truck 
accident on active duty and that he went for treatment for 
the knee injuries.

While the veteran has maintained that he has current left hip 
and left knee disabilities which are the result of a truck 
accident in service and he is certainly competent to describe 
his immediate symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

However, there is no competent medical evidence or opinion of 
any causal relationship between the claimed disorders and the 
causes to which they have been attributed by the veteran.  
Although the veteran argues that the etiology of his current 
left hip and left knee disabilities was injuries in service, 
he has not submitted any competent evidence, such as a 
physician's opinion, confirming either the presence or 
etiology of the claimed disabilities.

While the veteran was seen in March 1954 for right knee 
complaints, not only were no specific injuries to the left 
knee or left hip noted at that time, but his lower 
extremities were normal on examination in May 1955, and the 
current record includes no medical evidence pertaining to a 
left knee or left hip disability after service.  There is no 
competent medical evidence demonstrating that the veteran 
currently has a left knee or left hip disability which is 
related to service.  The veteran's personal opinion as to the 
etiological relationship between the currently claimed 
disabilities and service is not competent medical evidence 
required of a well-grounded claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

Under these circumstances, the Board finds that the veteran 
has not submitted well grounded claims for service connection 
for the residuals of left hip and left knee injuries.  38 
U.S.C.A. § 5107(a).  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claims.  See Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

As the veteran has submitted no medical opinion or other 
competent evidence to support his claim that either of the 
claimed disorders is in any way related to his period of 
service, the Board finds that he has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, these benefits sought 
on appeal are denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, including as linked to a service-
connected disability, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

II.  Request to Reopen

The veteran is requesting that his claim for entitlement to 
service connection for the residuals of a head injury be 
reopened.  The veteran's claim for service connection had 
been denied in a March 1961 rating decision in which it was 
concluded that the head injuries, including a skull fracture, 
sustained by the veteran were the result of his own willful 
misconduct.  This was preceded by a March 1961 administrative 
decision concluding that the March 1954 head injuries 
sustained by the veteran were not in the line of duty as they 
were the result of his own willful misconduct.  The evidence 
pertinent to the issue of service connection for the 
residuals of a head injury, which was of record at the time 
of the decision, included the veteran's service medical 
records, a report of investigation and the veteran's 
aforementioned February 1961 report of accidental injury.
In summary, these records show that during service, in March 
1954, it was reported that the veteran, who was off base 
without a pass, was found drunk.  It was reported that he 
refused to put on his shoes to go to a Military Police 
Station and that physical force was used to subdue him.  The 
record shows that he was hit by a military policeman.  The 
injury reportedly resulted in slight epistaxis, he was 
referred to the eye clinic for hemorrhage and he was 
thereafter admitted to the hospital and was treated for a 
depressed, simple skull fracture, left maxilla, with 
involvement of the left infraorbital nerve.  Treatment 
included a combination Gillies-Gill maneuver under general 
anesthesia.

The report of investigation included statements from the 
veteran and a service associate as well as statements from 
two military policeman and a duty and status certificate.  It 
was concluded, in the report, that the depressed, simple 
skull fracture, left maxilla, with involvement of the left 
infraorbital nerve, was caused by the necessary physical 
force used by the military policeman in subduing the veteran 
who was drunk and disorderly, resisting arrest and off post 
without a pass.  The injuries were determined not to have 
been in line of duty but due to the veteran's own misconduct.

In the veteran's February 1961 report of accidental injury he 
related that he had just left camp on pass in the spring of 
1954, took off his shoes and went into a house to go to the 
bathroom and, upon returning to the front door, was beaten by 
military policemen with clubs and fists.  He noted that he 
was treated at a dispensary and at an Army General Hospital.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. 273, 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  Finally, if the 
claim is well grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

The documents which have been made part of the record since 
the March 1961 rating decision include the veteran's 
aforementioned August 1997 report of accidental injury, the 
aforementioned completed National Archives and Records 
Administration form, with two pictures, received in November 
1997, the note from Dr. Kuusisto, and the statements received 
in April 1998 from the veteran's spouse and a service 
associate.

In attempting to reopen his claim, the veteran again avers 
that he has the residuals of a head injury which is the 
result of his service but indicates that the injuries were 
sustained in a truck accident.  A veteran is entitled to 
compensation for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The documents submitted by the veteran are new.  Although 
new, the statement from Dr. Kuusisto is not relevant as it 
does not refer to the residuals of a head injury by way of 
complaints, findings, treatment or diagnosis.  While the 
statements from his spouse and a service associate are 
certainly new, neither his spouse nor the service associate 
report that the veteran sustained a head injury in service, 
just that he was in a truck accident.  The content of the 
veteran's November 1997 report is of no probative value and 
this evidence approaches the patently incredible defined in 
Duran; he describes the very injuries for which he was 
treated in April 1954, including the bloody nose, bloodshot 
eye and fractured left facial bone, and states that they 
incurred in a truck accident.  Whether or not the veteran was 
in a truck accident, the head injuries he now claims as 
having been the result of that accident were previously 
found, following investigation, to have been incurred as the 
result of his own willful misconduct.

In sum, a comprehensive analysis of the credible evidence 
submitted since the March 1961 rating decision fails to 
objectively demonstrate that the veteran has the residuals of 
a head injury which is not the result of the veteran's 
willful misconduct in service.  Accordingly, the Board finds 
that new and material evidence has not been submitted to 
reopen the veteran's claim for service connection for the 
residuals of a head injury, and the March 1961 rating 
decision denying service connection is final.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette..  In 
this regard, the above discussion informs the veteran of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.


ORDER

Entitlement to service connection for the residuals of a left 
hip injury and the residuals of a left knee injury is denied.  
New and material evidence not having been submitted to reopen 
the claim for service connection for the residual of a head 
injury, the appeal is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

